DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 6-21, drawn to a semiconductor sensor comprising a substrate, a first electrode, a second electrode, and a semiconductor layer located between the first electrode and the second electrode.
Group II, claim(s) 22, drawn to a combined sensor comprising the semiconductor sensor and a glucose sensor.
Group III, claim(s) 23, drawn to a method for producing a semiconductor sensor that comprises a substrate, a first electrode, a second electrode, and a semiconductor layer located between the first electrode and the second electrode

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the special technical feature of a semiconductor sensor that comprises a substrate, a first electrode, a second electrode, and a semiconductor layer located between the first electrode and the second electrode, wherein the semiconductor layer includes a semiconducting component to which target recognition molecules are bonded or attached, the target recognition molecule includes at least a target capture body X and a linking group L2, the target capture body X is a protein or nuclei acid having a molecular weight of 20,000 or higher and 200,000 or lower, and number of atom(s) N from the atom bonded to the semiconducting component or from the atom bonded to the group attached to the semiconducting component to the atom bonded to the atom originated from the target capture body X is the linking group L2 is 5 or more and 30 or less, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen (U.S. 2012/0214172).  Chen teaches a semiconductor sensor (Fig. 1a; [0042] line 1: a FET-based biosensor 10) comprising a substrate (Fig. 1a; [0042] line 2: substrate 15), a first electrode (Fig. 1a; [0042] lines 6-7: the source electrode), a second electrode (Fig. 1a; [0042] lines 6-7: the 2 (Fig. 1a; [0042] line 10: nanoparticles 45), the target capture body X is a protein or nucleic acid ([0045] lines 1-3: the biomolecule conjugated to the nanoparticle may include a protein, nucleic acid molecules).  Chen does not explicitly the target capture body X having a molecular weight of 20,000 or higher and 200,000 or lower, and number of atom(s) N from the atom bonded to the semiconducting component of from the atom bonded to the group attached to the semiconducting component to the atom bonded to the atom originated from the target capture body X in the linking group L2 is 5 or more and 30 or less.  However, Murase (WO 2015/012186; using its corresponding US Patent Pub. 2016/0155948 for citation) teaches a semiconductor device ([0003] line 1), e.g., a biosensor using FET ([0004] line 1), which uses a carbon nanotube (CNT) that has been grown directly on a substrate and immobilized with a biomolecular recognition substance ([0005] lines 1-2, 5-6, 8-9).  Murase teaches the organic substance used as the conjugated polymer and attached to at least a part of the CNT surface ([0032] lines 2-3) has a molecular weight from 800 to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Groups I and III lack unity of invention because even though the inventions of these groups require the special technical feature of a semiconductor sensor that comprises a substrate, a first electrode, a second electrode, and a semiconductor layer located between the first electrode and the second electrode, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen.  Chen teaches a semiconductor sensor (Fig. 1a; [0042] line 1: a FET-based biosensor 10) comprising a substrate (Fig. 1a; [0042] line 2: substrate 15), a first electrode (Fig. 1a; [0042] lines 6-7: the source electrode), a second electrode (Fig. 1a; 

Groups II and III lack unity of invention because even though the inventions of these groups require the special technical feature of a semiconductor sensor that comprises a substrate, a first electrode, a second electrode, and a semiconductor layer located between the first electrode and the second electrode, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen.  Chen teaches a semiconductor sensor (Fig. 1a; [0042] line 1: a FET-based biosensor 10) comprising a substrate (Fig. 1a; [0042] line 2: substrate 15), a first electrode (Fig. 1a; [0042] lines 6-7: the source electrode), a second electrode (Fig. 1a; [0042] lines 6-7: the drain electrode), and a semiconductor layer (Fig. 1a; [0042] lines 4-5: a nanostructure or graphene-based sheet 35) located between the first electrode and the second electrode ([0042] lines 5-7: configured to be a conducting channel suspended above the substrate and to electrically connect the source 25 and drain 30 electrodes).

A telephone call was made to Andrew Meikler, the representative of applicant, on February 10, 2022 to request an oral election to the above restriction requirement, but the representative requested a written restriction.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                          

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795